Case 2:

sa OS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

17-cv-05106-PSG-RAO Document 195 Filed 10/26/20 Page1of2 Page ID #:2084

UNITED STATES DISTRICT COURT ~
CENTRAL DISTRICT OF CALIFORNIA

LEWIS BRUISTER, Case No. CV 17-05106 PSG (RAO)
Plaintiff,
Vv. ORDER ACCEPTING REPORT AND
RECOMMENDATION OF UNITED
DEBBIE ASUNCION, et al., STATES MAGISTRATE JUDGE
Defendants.

 

 

 

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
Complaint, Dkt. No. 58; the Motion for Summary Judgment filed by Defendants
Giordano, Parker, Spencer and Solorzano (collectively, “Defendants”), Dkt. No.
185; Plaintiff's Opposition to the Motion for Summary Judgment, Dkt. No. 187;
Defendants’ Reply, Dkt. No. 188; the Report and Recommendation of United States
Magistrate Judge (“Report”), Dkt. No. 191; Plaintiff's Objections to the Report,
Dkt. No. 193; and all of the other records and files herein. Further, the Court has
made a de novo determination of those portions of the Report to which Plaintiff has
objected. The Court is not persuaded by Plaintiff's Objections and hereby accepts
and adopts the Magistrate Judge’s findings, conclusions, and recommendations.

HII
/I/

 
Case 2:17-cv-05106-PSG-RAO Document 195 Filed 10/26/20 Page 2of2 Page ID #:2085

Accordingiy, IT IS ORDERED that:

(1) Defendants’ Motion for Summary Judgment is GRANTED;

(2) Plaintiff's First Amended Compiaint is dismissed without prejudice as to
Defendants Giordano and Parker for failure to exhaust administrative
remedies; and

(3) Plaintiff's First Amended Comp!aint is dismissed with prejudice as to

Defendants Spencer and Solorzano.

Oo CO ~I HD

, DATED: (ef yard

 

I PHILIR S-GUTIERREZ
1D UNITED STATES DISTRICT JUDGE

13
14
15)
16
17
18
19
20
21
22
23 |
24
25
26 |
27

 

 

28

 
